MEMORANDUM **
Plaintiff Underwood Fruit and Warehouse Company and Plaintiff Washington Fruit and Produce Company appeal the district court’s grant of summary judgment in favor of Defendant Nationwide Agribusiness Insurance Co. We have jurisdiction under 28 U.S.C. § 1291. We review the summary judgment decision de novo, E. & J. Gallo Winery v. Encana Corp., 503 F.3d 1027, 1033 (9th Cir.2007), and we affirm.
The district court correctly held that Underwood Fruit suffered a single occurrence of employee dishonesty under its insurance policy. See Valley Furniture & Interiors, Inc. v. Trans. Ins. Co., 107 Wash.App. 104, 26 P.3d 952, 955 (2001). Schemes I and II were nearly identical and Underwood Fruit presented no evidence that it suffered a loss as a result of Scheme III.
Further, the district court properly granted summary judgment as to Washington Fruit’s claims. Washington Fruit’s insurance policy expressly and unambiguously limits recovery to losses sustained during the policy period and none of Washington Fruit’s losses occurred during that time. See Kitsap County v. Allstate Ins. Co., 136 Wash.2d 567, 964 P.2d 1173, 1178 (1998).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.